DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2019/0109789) in view of Foo (US 2020/0249874).
As per claim 1, Friedman teaches the invention substantially as claimed including a method comprising: 
	retrieving a message that is designated for transmission via a first one of a plurality of communications hardware devices ([0026], Network interface 120 can be used to transmit packets using non-fast path), the message being retrieved from a virtual device queue that is associated with the first communications hardware device ([0026], Network interface 120 can be used to transmit packets using non-fast path via egress queue 128), the message being generated by a first virtual machine ([0022],  a requester (e.g., one or more of virtual machines VM 112-0 to VM 112-X) executed on source system 110 can request a transmission of a packet using a faster path communication channel to receiver system 180), and the message being designated for transmission to a second virtual machine ([0030],  If the received packet can use the faster path, then routing information from LUT 156 can be used to assign a destination queue among destination queues 192; and [0058], the requester can be a virtual machine at an HPC platform that generates a packet for transmission to another HPC platform); 
	selecting a second one of the plurality of communications hardware devices based on a characteristic of the message ([0026],  If faster path packet processor 122 validates the transmit packet for use by the faster path, the transmit packet can be transferred to faster path egress queue 126; and [0027], faster path packet processor 154 can retrieve a routing tag from the transmit packet and use the routing tag to retrieve packet context information from LUT 156 to determine if the transmit packet includes expected characteristics to use the particular faster channel. If the transmit packet can use the transmit packet, then routing information from LUT 156 can be used to assign an egress port among ports 158-0 to 158-V and an egress queue); and 
	storing the message in a [socket] queue that is associated with the second communications hardware device ([0026],  If faster path packet processor 122 validates the transmit packet for use by the faster path, the transmit packet can be transferred to faster path egress queue 12 ; and [0058], a requester at node B requests to transmit a packet using a faster path. For example, the requester can be a virtual machine at an HPC platform that generates a packet for transmission to another HPC platform. The transmit packet includes routing and/or queue tags assigned for faster path traffic. The requester copies the packet or reference to the packet into a network interface transmit queue. At 852, the Node B network interface compares the source queue, packet structure, routing and queue tags, and source and destination addresses against an accepted format to verify the packet is allowed in the faster path transmit queue. If validated, the Node B network interface transmits the packet to node G via switch S1),  wherein storing the message in the [socket] queue that is associated with the second communications hardware device causes the message to be transmitted to the second virtual machine via the second communications hardware device rather than the first communications hardware device ([0026],  If faster path packet processor 122 validates the transmit packet for use by the faster path, the transmit packet can be transferred to faster path egress queue 12; [0027], Faster path packet processor 154 can determine if the transmit packet is permitted to use the faster path. For example, faster path packet processor 154 can retrieve a routing tag from the transmit packet and use the routing tag to retrieve packet context information from LUT 156 to determine if the transmit packet includes expected characteristics to use the particular faster channel. If the transmit packet can use the transmit packet, then routing information from LUT 156 can be used to assign an egress port among ports 158-0 to 158-V and an egress queue (not shown). In an example, egress port 158-0 is assigned to the transmit packet and an egress queue 0 (not shown) associated with egress port 158-0 is to be used to transport the transmit packet to receiver 180; and [0038], if the connection manager approves the creation of a faster path connection, the connection manager sets up an end-to-end connection of faster transmit and receive queue configurations from the transmitter, through the network, and to the destination receiver. In some examples, action 404 can include one or more of: actions 406, 408, and 410).

	Friedman fails to specifically teach a socket queue.
	However, Foo teaches a socket queue ([0084],  High-level networking module 218 may include queues associated with the socket communication application programming interface. Each “socket” may represent a communication session and may be associated with one or more applications. Incoming data queued for a socket may eventually be read by the appropriate application).
	Friedman and Foo are analogous because they are each related to packet routing. Friedman teaches a method of virtual machine intercommunication using routing policies and various queues. (Abstract, A lower latency communications path is provided with checkpointing to verify a packet transmission is permitted. When a client initiates communication with the lower latency path, the client uses the unique tag in a packet to be transmitted. The network interface of the transmitter device can verify that the packet is an acceptable format and formed in an accepted manner. If the packet is verified, the network interface can transmit the packet to a next node according to the end-to-end configuration. The next node can read the packet's unique tag and verify the packet is an accepted format using context information associated with the unique tag; and [0018], a client can request use of the lower latency path. If use of the lower latency path is permitted, a unique tag can be assigned to the client and an end-to-end device path can be set-up including designated ports and queues). Foo teaches packet routing according to various policies.  ([0084], High-level networking module 218 may include queues associated with the socket communication application programming interface. Each “socket” may represent a communication session and may be associated with one or more applications. Incoming data queued for a socket may eventually be read by the appropriate application. Assuming for the moment that the application data from the packet is for application 220, high-level networking module 218 may hold the application data in a queue for a socket of application 220; and  [0384], Captured data packets are provided to virtual machine 1700 by way of zero copy forwarding 1702. These data packets are processed by packet processing application 1704, and then the results of this processing (e.g., packet-level or flow-level details or summaries) are stored either long-term in non-volatile storage 1706 or short-term in volatile storage 1708 within the virtualized system). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Friedman would be modified with the socket queue mechanism taught by Foo in order to manage packet routing. Therefore, it would have been obvious to combine the teachings of Friedman and Foo.

As per claim 2, Friedman teaches, wherein the second communications hardware device is selected based on a destination of the message ([0034], FIG. 3A depicts an example look-up-table format that can be used by a switch device to determine if a packet is to be routed using a faster path. A routing tag can be identified in a received packet and used to retrieve context from a look-up-table. The retrieved context can include one or more of: header structure, header content, source MAC address, source IP address, ingress port number, egress port number, egress queue ID, destination MAC address, destination IP address, or VLAN tag(s). If the received packet exhibits one or all of the characteristics that are specified in the look-up-table, the packet is considered to be accepted to use the faster path and can be routed to a next device using the egress port entry).

As per claim 3, Friedman teaches, wherein the second communications hardware device is selected based on a payload of the message ([0025], Network interface 120 can validate the transmit packet is permitted to be transmitted using faster path packet processor 122. For example, faster path packet processor 122 can determine if the requester is permitted to transmit a packet using the faster path by reviewing the transmit packet's routing tag and queue tag as well as transmit queue number, source MAC address, and transmit packet structure by comparison against valid entries in look-up-table 124 ; and [0037], This request can include the source IP address, destination IP address, and expected packet format (e.g., maximum packet payload size)).

As per claim 4, Friedman teaches, wherein the first virtual machine and the second virtual machine are executed by using different hypervisors (Fig. 1, VMs 112 and VMs 190; and [0021], the system can include a source system 110, switch 150, and destination receiver system).

As per claim 5, Friedman teaches, wherein the first virtual machine and the second virtual machine are executed on different computing devices (Fig. 1, VMs 112 and VMs 190; and [0021], the system can include a source system 110, switch 150, and destination receiver system).

As per claim 8, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 15, this is the “non-transitory computer-readable medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 5 and is rejected for the same reasons.

	Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman-Foo in view Tripathi et al. (US 2015/0071292).
As per claim 6, the combination of Friedman-Foo fails to specifically teach, wherein the first communications hardware device includes a Peripheral Component Interconnect (PCI) bus controller, and the second communications hardware device includes an Ethernet controller.
	However, Tripathi teaches, wherein the first communications hardware device includes a Peripheral Component Interconnect (PCI) bus controller ([0031], the network device (200) includes… an Ethernet switch (218), [and] a PCIe switch (220); and [0045], configuration actions and/or instructions are generally communicated using PCI), and the second communications hardware device includes an Ethernet controller ([0042], the Ethernet switch (244) is configured to receive packets from the processor and the shared PP (248) and send the packet to the processor and the shared PP (248). Further, the Ethernet switch is configured to receive configuration actions (see FIG. 5) from the shared PP (248). Further, the Ethernet switch may receive other configuration instructions from the processor (226) (see FIGS. 3A and 7). Regardless of the source of the configuration actions and/or configuration instructions the Ethernet switch is configured to perform the configuration actions and/or configuration instructions).
	The combination of Friedman-Foo and Tripathi are analogous because they are each related to packet routing. Friedman teaches a method of virtual machine intercommunication using routing policies and various queues. Foo teaches packet routing according to various policies.  Tripathi teaches a method of packet processing using PCI and Ethernet controllers.  (Abstract, Systems are presented for processing packets in a network switch. One network device includes a processor, an Ethernet switch, a PCIe switch, and a packet processor. The processor is for executing a controller program, and the Ethernet switch is for switching packets among a ports. Further, the PCIe switch is coupled to the processor and the Ethernet switch, and the packet processor, coupled to the Ethernet switch and the PCIe switch, is operable to modify an application header of an incoming packet and send the incoming packet to one of the ports. The controller program is operable to configure the Ethernet switch and the packet processor to define processing of packets. The controller program is operable to send a first configuration rule to the Ethernet switch, the first configuration rule defining that packets of a network flow requiring header modification be forwarded to the packet processor). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the combination of Friedman-Foo would be modified to include the known Ethernet and PCI mechanisms taught by Tripathi in order to manage packet routing. Therefore, it would have been obvious to combine the teachings of  the combination of Friedman-Foo and Tripathi.

As per claim 7, the combination of Friedman-Foo fails to specifically teach, wherein the first communications hardware device includes a first controller that controls a first communication channel that couples the first virtual machine to the second virtual machine, and the second communications hardware device includes a second controller that controls a second communications channel that couples the first virtual machine to the second virtual machine.
	However, Tripathi teaches, wherein the first communications hardware device includes a first controller that controls a first communication channel that couples the first virtual machine to the second virtual machine, and the second communications hardware device includes a second controller that controls a second communications channel that couples the first virtual machine to the second virtual machine  ([0042], the Ethernet switch (244) is configured to receive packets from the processor and the shared PP (248) and send the packet to the processor and the shared PP (248). Further, the Ethernet switch is configured to receive configuration actions (see FIG. 5) from the shared PP (248). Further, the Ethernet switch may receive other configuration instructions from the processor (226) (see FIGS. 3A and 7). Regardless of the source of the configuration actions and/or configuration instructions the Ethernet switch is configured to perform the configuration actions and/or configuration instructions).
	The same motivation used in the rejection of claim 6 is applicable to the instant rejection.

As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.  The same motivation used in the rejection of claim 6 is applicable to the instant rejection.
As per claim 14, this claim is similar to claim 7 and is rejected for the same reasons.  The same motivation used in the rejection of claim 6 is applicable to the instant rejection.
As per claim 20, this claim is similar to claim 6 and is rejected for the same reasons.  The same motivation used in the rejection of claim 6 is applicable to the instant rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199